IN THE COURT OF APPEALS OF NORTH CAROLINA

                                     2022-NCCOA-520

                                      No. COA20-898

                                    Filed 2 August 2022

     Pitt County, No. 19 CVS 2683

     MELVA LOIS BANKS GRAY, as Administratrix of the Estate of STEVEN PHILIP
     WILSON, Plaintiff,

                 v.

     EASTERN CAROLINA MEDICAL SERVICES, PLLC, et al., Defendants.


           Appeal by Plaintiff from order entered 7 July 2020 by Judge Jeffery B. Foster

     in Pitt County Superior Court. Heard in the Court of Appeals 3 November 2021.


           The Duke Law Firm NC, by W. Gregory Duke, for Plaintiff-Appellant.

           Batten Lee, PLLC, by Gary Adam Moyers and C. Houston Foppiano, for
           Defendants-Appellees Eastern Carolina Medical Services, PLLC, and Mark
           Cervi, M.D.

           Walker, Allen, Grice, Ammons, Foy, Klick & McCullough, L.L.P., by Elizabeth
           P. McCullough, for Defendant-Appellee Gary Leonhardt, M.D.

           Huff Powell & Bailey PLLC, by Barrett Johnson and Katherine Hilkey-Boyatt,
           for Defendants-Appellees Carol Lee Keech, aka Carol Lee Oxendine; Charles
           Ray Faulkner, R.N.; Kimberly Jordan, R.N.; and Jacqueline Lymon, L.P.N.

           Michael, Best, & Friedrich, LLP, by Carrie E. Meigs and Justin G. May, for
           Defendant-Appellee Donna McLean.


           COLLINS, Judge.


¶1         Melva Lois Banks Gray (“Plaintiff”) brings this action for medical malpractice
                    GRAY V. EASTERN CAROLINA MEDICAL SERVICES, PLLC

                                        2022-NCCOA-520

                                       Opinion of the Court



     as Administratrix of the Estate of Steven Philip Wilson. Plaintiff argues that the

     trial court erred by dismissing her complaint for failure to substantively comply with

     Rule 9(j) of the North Carolina Rules of Civil Procedure. Because Plaintiff could

     reasonably have expected her 9(j) expert to qualify as an expert witness under North

     Carolina Rule of Evidence 702, we reverse the trial court’s order and remand for

     further proceedings.

                            I.   Factual and Procedural History

¶2         Plaintiff seeks redress for the allegedly deficient medical care Steven Philip

     Wilson received while in the custody of the Pitt County Detention Center (“PCDC”)

     between 22 September 2016 and 16 November 2017. Wilson was detained at the

     PCDC on 22 September 2016. He had been diagnosed with pneumonia and prescribed

     antibiotics the week before he was detained. Wilson submitted at least nine Inmate

     Requests for Sick Call Visits between 23 September 2016 and 10 November 2016.

     Wilson was experiencing symptoms including coughing with mucus, congestion,

     fever, wheezing, lethargy, coarse breathing, flushed face, trouble sleeping, back pain,

     and elevated heart rate.      He was prescribed an inhaler, over-the-counter pain

     medicine, and antibiotics. Wilson told medical staff that he was not feeling better,

     and progress reports indicate that his condition continued to worsen during those two

     months.

¶3         Wilson was transferred to the Greene County Jail on 10 November 2016. Upon
                    GRAY V. EASTERN CAROLINA MEDICAL SERVICES, PLLC

                                       2022-NCCOA-520

                                      Opinion of the Court



     his admission, Wilson had a heavy cough and complained that he was short of breath,

     winded, and that the left side of his rib cage hurt. He was transported to Lenoir

     Memorial Hospital on 11 November 2016. At Lenoir Memorial Hospital, Wilson was

     noted to be in moderate respiratory distress and was diagnosed with acute left-sided

     empyema and sepsis secondary to left-sided empyema. He was transported to Vidant

     Medical Center (‘‘Vidant’’) where he stayed from 11 November 2016 until

     16 November 2016.

¶4         At Vidant, Wilson was diagnosed with septic shock due to staphylococcus,

     necrotizing pneumonia, acute respiratory failure, and acute kidney failure. Wilson

     was intubated, placed on a ventilator, given a tracheostomy, and had his left lung

     surgically removed. Wilson was discharged from Vidant on 16 December 2016 and

     incarcerated with the North Carolina Department of Corrections (“NCDC”). He was

     released from the NCDC on 16 November 2017. Wilson died on 18 October 2018 from

     an apparently unrelated drug overdose.

¶5         Plaintiff commenced this action by filing a complaint on 19 June 2019. Plaintiff

     named as defendants Eastern Carolina Medical Services (“ECMS”) and two

     physicians, Dr. Gary Leonhardt and Dr. Mark Cervi. PCDC contracted with ECMS

     to provide medical care to persons detained at PCDC. ECMS was responsible for,

     among other things, physician services rendered to inmates, and diagnostic

     examinations, medical treatment, and health care services for inmates.            Dr.
                     GRAY V. EASTERN CAROLINA MEDICAL SERVICES, PLLC

                                         2022-NCCOA-520

                                        Opinion of the Court



     Leonhardt is a co-founder, owner, and staff physician at ECMS. He specializes in

     psychiatry and addiction medicine, practices as a general practitioner, and has

     experience in internal medicine. Dr. Cervi is a co-founder, director, and medical

     physician at ECMS. He specializes in internal medicine. Dr. Leonhardt and Dr.

     Cervi provided primary care to individuals detained at PCDC and supervised the

     ECMS medical staff during the time Wilson was an inmate at PCDC.

¶6         Plaintiff also named as defendants the following ECMS nurses who treated

     Wilson: Donna McLean, a nurse Practitioner (“NP”); Carol Keech, a licensed

     practical nurse (“LPN”); Charles Faulkner, a registered nurse (“RN”); Kimberly

     Jordan, an RN; and Jaqueline Lymon, a LPN.

¶7         Defendants moved to dismiss the complaint based on Plaintiff’s failure to

     facially comply with Rule 9(j) of the North Carolina Rules of Civil Procedure. Plaintiff

     filed a voluntary dismissal of that suit on 18 September 2019 and filed a new

     complaint against the same Defendants on that day.          Plaintiff alleged ordinary

     negligence and professional negligence/medical malpractice resulting in personal

     injury to Wilson, and sought compensatory and punitive damages.

¶8         In her complaint, Plaintiff alleged the following, pursuant to Rule 9(j):

                  Plaintiff specifically asserts that the medical care and all
                  medical records pertaining to the alleged negligence that
                  are available to the plaintiff after reasonable inquiry have
                  been reviewed by a person who is reasonably expected to
                  qualify as an expert witness under Rule 702 of the Rules of
                       GRAY V. EASTERN CAROLINA MEDICAL SERVICES, PLLC

                                           2022-NCCOA-520

                                          Opinion of the Court



                     Evidence and who is willing to testify that the medical care
                     did not comply with the applicable standard of care. In
                     addition, should a Court later determine that the person
                     who has reviewed the medical care and all medical records
                     pertaining to the alleged negligence herein that are
                     available to the Plaintiff after reasonable inquiry, and who
                     is willing to testify that the medical care did not comply
                     with the applicable standard of care, does not meet the
                     requirements of Rule 702 of the North Carolina Rules of
                     Evidence, the Plaintiff will seek to have that person
                     qualified as an expert witness by motion under Rule 702(e)
                     of the North Carolina Rules of Evidence, and Plaintiff
                     moves the Court (as provided in Rule 9(j) of the [North
                     Carolina] Rules of Civil Procedure) that such person be
                     qualified as an expert witness under Rule 702(e) of the
                     [North Carolina] Rules of Evidence.

¶9             All Defendants answered and filed motions to dismiss, asserting, in part, that

       Plaintiff’s complaint should be dismissed for failing to comply with Rule 9(j). In

       response to Defendants’ interrogatories, Plaintiff identified William B. Hall, M.D.,

       (“Dr. Hall”) as the Rule 9(j) expert who had reviewed the medical care and medical

       records pertaining to the alleged negligence at issue, and who was willing to

       testify that the medical care did not comply with the applicable standard of

       care.

¶ 10           Dr. Hall is certified by the American Board of Internal Medicine in internal

       medicine, pulmonary disease, and critical care medicine. According to his curriculum

       vitae, during the year preceding Wilson’s care at PCDC, Dr. Hall served as a

       pulmonary and critical care physician for UNC Rex Healthcare and the Medical
                       GRAY V. EASTERN CAROLINA MEDICAL SERVICES, PLLC

                                          2022-NCCOA-520

                                         Opinion of the Court



       Director at both Rex Pulmonary Specialists and Rex Pulmonary Rehab in Raleigh,

       North Carolina.       According    to Plaintiff’s response to      Dr.   Leonhardt’s

       interrogatory, Dr. Hall “engages in the active clinical practice of pulmonology,

       internal medicine, and general primary care and supervises medical staff on a

       daily basis.”   Dr. Hall supervises medical staff, including registered nurses,

       physician assistants, and certified medical assistants, and is responsible for

       reviewing patient charts; reviewing his medical staff’s work, notes, and proposed

       plans; and addressing medical concerns raised by his staff.

¶ 11         Defendants deposed Dr. Hall on 6 March 2020 “solely for the purpose of

       determining his qualifications and whether the plaintiff could have reasonably

       expected him to qualify pursuant to Rule 9(j).” At the deposition, Dr. Hall testified

       that after medical school he completed a residency in internal medicine and practiced

       for one year as a hospitalist–an internal medicine physician who works at a hospital.

       After that year, he completed a fellowship in pulmonology and critical care medicine

       and has, since 2010, practiced as a specialist in pulmonary and critical care medicine

       at REX Pulmonary Specialists and REX Hospital. Dr. Hall testified, “there’s a big

       overlap between the pulmonary and the -- and the internal medicine. . . . I don’t

       usually see people as a primary care physician but I often will do things in my clinic

       that straddle over from pulmonary into primary care . . . .”

¶ 12         After Dr. Hall’s deposition, on 2 April 2020, Dr. Leonhardt filed a second
                       GRAY V. EASTERN CAROLINA MEDICAL SERVICES, PLLC

                                              2022-NCCOA-520

                                             Opinion of the Court



       motion to dismiss, again asserting Plaintiff’s failure to comply with Rule 9(j). ECMS

       and Dr. Cervi also filed on 1 June 2020 second motions to dismiss for Plaintiff’s failure

       to comply with Rule 9(j).1

¶ 13         The trial court held a hearing on 23 June 2020 on the various motions filed by

       Defendants. The trial courted entered an Order2 on 7 July 2020 dismissing Plaintiff’s

       complaint with prejudice. Because the statute of limitations as to all Defendants had

       run at the time of the hearing, the trial court dismissed the matter with prejudice for

       failure to comply with Rule 9(j). Plaintiff appealed.

                                       II.     Discussion

¶ 14         Plaintiff first argues that the trial court erred by dismissing her complaint for

       failure to substantively comply with Rule 9(j). Specifically, Plaintiff argues that the

       trial court erroneously concluded that Plaintiff could not have reasonably expected

       Dr. Hall to qualify as an expert witness against Defendants pursuant to Rule 702.



             1  Dr. Leonhardt also filed a Motion to Strike on 26 November 2019. Further, ECMS
       and Dr. Cervi filed a Motion to Dismiss Plaintiff’s Claims for Punitive Damages on
       17 January 2020. Dr. Leonhardt also filed an Objection and Motion to Strike Portions of
       Plaintiffs Memorandum of Law in Opposition to Defendants’ Motions to Strike and Motions
       to Dismiss and Select Exhibits and Motion to Strike Affidavit of William B. Hall, M.D., on
       19 June 2020.
              2 The full title of the Order is “Order on Defendant Gary Leonhardt’s Motion to

       Dismiss and Motion to Strike, Second Motion to Dismiss, and Objection and Motion to Strike
       Portions of Plaintiff’s Memorandum of Law in Opposition and Select Exhibits, and Order on
       Defendants Mark Cervi, M.D. and Eastern Carolina Medical Services, PLLC’s Motions to
       Dismiss and Order on Defendant Donna McLean, D.N.P., F.N.P.-B.C.’s Motion to Dismiss
       and Order on Defendants Keech/Oxendine; Faulkner; Jordan; and Lymon’s Motion to
       Dismiss.”
                       GRAY V. EASTERN CAROLINA MEDICAL SERVICES, PLLC

                                           2022-NCCOA-520

                                          Opinion of the Court



       A. Standard of Review

¶ 15         When a complaint that is facially valid under Rule 9(j) is challenged on the

       basis that the 9(j) certification is not supported by the facts, “the trial court must

       examine the facts and circumstances known or those which should have been known

       to the pleader at the time of filing, and to the extent there are reasonable disputes or

       ambiguities in the forecasted evidence, the trial court should draw all reasonable

       inferences in favor of the nonmoving party at this preliminary stage.” Preston v.

       Movahed, 374 N.C. 177, 189, 840 S.E.2d 174, 183-84 (2020) (quotation marks and

       citations omitted).

                    “When the trial court determines that reliance on disputed
                    or ambiguous forecasted evidence was not reasonable, the
                    court must make written findings of fact to allow a
                    reviewing appellate court to determine whether those
                    findings are supported by competent evidence, whether the
                    conclusions of law are supported by those findings, and, in
                    turn, whether those conclusions support the trial court’s
                    ultimate determination.”

       Moore v. Proper, 366 N.C. 25, 32, 726 S.E.2d 812, 818 (2012) (citation omitted); see

       also Preston, 374 N.C. at 189, 840 S.E.2d at 184. “[B]ecause the evidence must be

       taken in the light most favorable to the plaintiff, the nature of these ‘findings,’ and

       the ‘competent evidence’ that will suffice to support such findings, differs from

       situations where the trial court sits as a fact-finder.” Preston, 374 N.C. at 189-90,

       840 S.E.2d at 184.
                       GRAY V. EASTERN CAROLINA MEDICAL SERVICES, PLLC

                                           2022-NCCOA-520

                                          Opinion of the Court



¶ 16           “Rule 9(j) serves as a gatekeeper, enacted by the legislature, to prevent

       frivolous malpractice claims by requiring expert review before filing of the action.”

       Vaughan v. Mashburn, 371 N.C. 428, 434, 817 S.E.2d 370, 375 (2018) (quoting Moore,

       366 N.C. at 31, 726 S.E.2d at 817) (emphasis omitted). The rule provides, in pertinent

       part:

                     Any complaint alleging medical malpractice by a health
                     care provider pursuant to [N.C. Gen. Stat. §] 90-21.11(2)a.
                     in failing to comply with the applicable standard of care
                     under [N.C. Gen. Stat. §] 90-21.12 shall be dismissed
                     unless:

                           (1) The pleading specifically asserts that the medical
                           care and all medical records pertaining to the
                           alleged negligence that are available to the plaintiff
                           after reasonable inquiry have been reviewed by a
                           person who is reasonably expected to qualify as an
                           expert witness under Rule 702 of the Rules of
                           Evidence and who is willing to testify that the
                           medical care did not comply with the applicable
                           standard of care[.]

       N.C. Gen. Stat. § 1A-1, Rule 9(j)(1) (2020).

       B. Defendants ECMS, Dr. Leonhardt, and Dr. Cervi

¶ 17           Rule 702(b) of the North Carolina Rules of Evidence provides that a person

       shall not give expert testimony on the appropriate standard of care in a medical

       malpractice action unless the person is a licensed health care provider and the person

       meets the criteria set forth in the following two-pronged test:

                     (1) If the party against whom . . . the testimony is offered
                     is a specialist, the expert witness must:
                GRAY V. EASTERN CAROLINA MEDICAL SERVICES, PLLC

                                     2022-NCCOA-520

                                    Opinion of the Court



                    a. Specialize in the same specialty as the party
                    against whom . . . the testimony is offered; or

                    b. Specialize in a similar specialty which includes
                    within its specialty the performance of the procedure
                    that is the subject of the complaint and have prior
                    experience treating similar patients.

             (2) During the year immediately preceding the date of the
             occurrence that is the basis for the action, the expert
             witness must have devoted a majority of his or her
             professional time to either or both of the following:

                    a. The active clinical practice of the same health
                    profession in which the party against whom . . . the
                    testimony is offered, and if that party is a specialist,
                    the active clinical practice of the same specialty or a
                    similar specialty which includes within its specialty
                    the performance of the procedure that is the subject
                    of the complaint and have prior experience treating
                    similar patients; or

                    b. The instruction of students in an accredited
                    health professional school or accredited residency or
                    clinical research program in the same health
                    profession in which the party against whom . . . the
                    testimony is offered, and if that party is a specialist,
                    an accredited health professional school or
                    accredited residency or clinical research program in
                    the same specialty.

N.C. Gen. Stat. § 8C-1, Rule 702(b) (2020).3



      3 We note that, because Dr. Leonhardt and Dr. Cervi were not acting as “specialists”
in providing and/or supervising Wilson’s treatment, it is not clear that Rule 702(b) should
apply to these defendants. Dr. Leonhardt asserts he is a specialist in psychiatry and
addiction medicine but—relevant to this case—holds himself out as an internal medicine
consultant to PCDC. The trial court found that while Dr. Leonhardt “is a physician and
                        GRAY V. EASTERN CAROLINA MEDICAL SERVICES, PLLC

                                              2022-NCCOA-520

                                            Opinion of the Court



          1. Rule 702(b)(1)a.: “Same Specialty”

¶ 18          The trial court found, and Plaintiff does not dispute, that Dr. Hall does not

       specialize in the same specialty as either Dr. Leonhardt or Dr. Cervi.

          2. Rule 702(b)(1)b.: “Similar Specialty”

¶ 19          Plaintiff disputes the trial court’s finding that Dr. Hall does not practice in a

       similar specialty as either Dr. Leonhardt or Dr. Cervi.

¶ 20          The test under Rule 9(j) is whether, at the time of filing the complaint it would

       have been reasonable for Plaintiff to expect Dr. Hall to qualify as an expert, not

       whether he would actually qualify, under Rule 702. See Moore, 366 N.C. at 31, 726

       S.E.2d at 817 (“[T]he preliminary, gatekeeping question of whether a proffered expert

       witness is ‘reasonably expected to qualify as an expert witness under Rule 702’ is a

       different inquiry from whether the expert will actually qualify under Rule 702.”

       (citing N.C. Gen. Stat. § 1A-1, Rule 9(j)(i))). “[T]he trial court must examine the facts

       and circumstances known or those which should have been known to the pleader at

       the time of filing, and to the extent there are reasonable disputes or ambiguities in



       specialist in psychiatry and addiction medicine,” his “care as a specialist in psychiatry and
       addiction medicine was not alleged to be at issue in the complaint.” Similarly, Dr. Cervi
       asserts he is a specialist in internal medicine but—relevant to this case—holds himself out
       as a primary care or family practice provider. The trial court found that “Dr. Cervi is an
       internal medicine physician and was providing primary care to inmates at PCDC during the
       applicable time period,” and his “care as a specialist in internal medicine was not alleged to
       be at issue in the complaint[.]” Because Plaintiff did not raise the issue of the applicability
       of Rule 702(b) below or on appeal, we will analyze the facts and circumstances relevant to
       these defendants in light of Rule 702(b).
                      GRAY V. EASTERN CAROLINA MEDICAL SERVICES, PLLC

                                          2022-NCCOA-520

                                         Opinion of the Court



       the forecasted evidence, the trial court should draw all reasonable inferences in favor

       of the nonmoving party at this preliminary stage.” Preston, 374 N.C. at 189, 840

       S.E.2d at 183-84 (quotation marks and citations omitted).

¶ 21         Neither the trial court nor Defendant cited specific authority, of which Plaintiff

       knew or should have known, holding that a physician who is board certified in

       internal medicine, pulmonary disease medicine, and critical care medicine providing

       and supervising the care of a pneumonia patient is not practicing in a similar

       specialty to that of an internist or a general practitioner providing and supervising

       the care of a pneumonia patient. Furthermore, the trial court’s findings of fact

       impermissibly draw inferences against Plaintiff.

¶ 22         In Finding 4, the trial court found, “Dr. Hall did not form any opinions as to

       any care Dr. Leonhardt provided as a primary care provider and/or general

       practitioner at the PCDC.” Likewise, in Finding 5, the trial court found, “Dr. Hall

       [did not] form any opinions as to any care Dr. Cervi provided as an internal medicine

       specialist at the PCDC.” However, Defendants repeatedly objected during Dr. Hall’s

       Rule 9(j) deposition to any questions related to the opinions Dr. Hall formed as

       outside the scope of the deposition. Thus, Dr. Hall’s deposition transcript does not

       reflect whether Dr. Hall formed any opinions and does not reflect that he had not

       formed any opinions.

¶ 23         The record evidence shows that Dr. Hall testified that he had been asked to
               GRAY V. EASTERN CAROLINA MEDICAL SERVICES, PLLC

                                   2022-NCCOA-520

                                  Opinion of the Court



provide opinions on the standard of care for the treatment of a pneumonia patient,

the standard of care for the physicians supervising the medical staff, and the

standard of care for the medical staff providing that treatment. This is corroborated

by Plaintiff’s responses to Defendants’ Rule 9(j) interrogatories. Dr. Hall further

testified that his preliminary pre-suit review of the records was to review the course

of care provided by the entire medical team to treat Wilson’s pneumonia and

determine whether that care met the standard.            Dr. Hall articulated specific

criticisms of Dr. Leonhardt’s and Dr. Cervi’s supervision of Wilson’s treatment in his

interrogatory answers, including as follows:

             When recurrent tachycardia, recurrent fever, and
             persistent cough was identified in examinations conducted
             on Steven Wilson, as a patient with a report of prior
             pneumonia, Steven Wilson should have received a chest x-
             ray (which was ordered and later cancelled by Pitt County
             Detention Center), routine labs, such as a complete blood
             count, and/or additional antibiotic treatment.         Such
             additional treatment was necessary to determine the
             extent of Steven Wilson’s condition and to prevent the
             deterioration of Steven Wilson’s condition that led to
             necrotizing pneumonia. The failure of ECMS, ECMS
             agents, representatives, and/or employees, and Dr. Cervi,
             and Dr. Leonhardt to properly supervise the medical staff
             at PCDC, review the records and recurrent health concerns
             of Steven Wilson; identify the need, scheduling,
             administering, and coordinating of proper non-emergent
             and emergency medical care rendered to Steven Wilson;
             provide proper care during such sick calls to Steven Wilson;
             identify the need for and coordinate proper diagnostic tests
             and examinations for Steven Wilson; identify the need for
             and coordinate the administration of appropriate
                       GRAY V. EASTERN CAROLINA MEDICAL SERVICES, PLLC

                                           2022-NCCOA-520

                                          Opinion of the Court



                    medications and consultations with specialty physicians
                    for Steven Wilson; and identify the need for and coordinate
                    an inpatient hospitalization for Steven Wilson fell below
                    the standard of care.

       Accordingly, Findings 4 and 5 impermissibly draw inferences against Plaintiff.

¶ 24         In Finding 14, the trial court found “Dr. Hall did not practice in a similar

       specialty as any of the defendants which included within it the primary care of

       patients during the applicable period.” To the extent this constitutes a finding of fact

       it impermissibly draws inferences against Plaintiff. Dr. Hall testified that although

       his practice was not a primary care practice, his practice included elements of

       primary care as part of his treatment of patients.

¶ 25         To the extent this finding is more properly classified as a conclusion of law, it

       misapplies the law in two ways. First, under Rule 9(j), it is not whether Dr. Hall

       actually practices in a similar specialty but rather whether it was reasonable for

       Plaintiff to expect Dr. Hall to qualify as one practicing in a similar specialty. Second,

       under Rule 702(b)(1)b., the analysis is whether the proffered expert “[s]pecialize[s] in

       a similar specialty which includes within its specialty the performance of the

       procedure that is the subject of the complaint and ha[s] prior experience treating

       similar patients.” N.C. Gen. Stat. § 8C-1, Rule 702(b)(1)b.

¶ 26         Here, the record reflects the “procedure” at issue is the treatment provided to

       Wilson for pneumonia and whether the treatment provided, including the supervision
                      GRAY V. EASTERN CAROLINA MEDICAL SERVICES, PLLC

                                          2022-NCCOA-520

                                         Opinion of the Court



       of that treatment, met the standard of care. At this preliminary stage, the record

       reflects that Dr. Leonhardt and Dr. Cervi were physicians holding themselves out as

       internal medicine practitioners, albeit in a primary care practice. See Formyduval v.

       Bunn, 138 N.C. App. 381, 388, 530 S.E.2d 96, 101 (2000) (“Our case law indicates that

       a physician who ‘holds himself out as a specialist’ must be regarded as a specialist,

       even though not board certified in that specialty.” (citations omitted)). In the course

       of their practice, they engaged in the practice of internal medicine–including, as it

       relates to this case, as supervising physicians responsible for the course of care for

       Wilson’s pneumonia.

¶ 27         Dr. Hall is board certified in internal medicine, pulmonary disease medicine,

       and critical care medicine and specializes in pulmonary disease and critical care

       medicine. Dr. Hall’s deposition testimony supports the inference that pulmonary

       disease medicine and critical medicine are sub-specialties of internal medicine. In

       his clinical practice, he regularly treats patients with pneumonia.       Drawing all

       reasonable inferences in Plaintiff’s favor from these facts, it was reasonable for

       Plaintiff to expect Dr. Hall, who is board certified in internal medicine and pulmonary

       disease and who regularly treats pneumonia patients, to be deemed similar in

       specialty to internal medicine practitioners who provided care for a pneumonia

       patient. Cf. Sweatt v. Wong, 145 N.C. App. 33, 38, 549 S.E.2d 222, 225 (2001) (general

       surgeon who was board certified in laparoscopic procedures and who practiced as an
                      GRAY V. EASTERN CAROLINA MEDICAL SERVICES, PLLC

                                          2022-NCCOA-520

                                         Opinion of the Court



       emergency room physician qualified as an expert against a general surgeon who

       performed laparoscopic surgery where both engaged in the same diagnostic

       procedures and the proffered expert had clinical diagnostic practice including with

       patients showing similar signs and symptoms as decedent); Trapp v. Maccioli, 129

       N.C. App. 237, 240-41, 497 S.E.2d 708, 710-11 (1998) (reasonable to expect an

       emergency room physician who performed the same procedure to qualify as an expert

       against an anesthesiologist for purposes of Rule 9(j)). There is nothing in the record

       at this stage that would suggest a pulmonologist would treat pneumonia in any

       manner different than an internist (or a psychiatrist/addiction specialist/internal

       medicine consultant) acting as a primary care physician—or even more precisely at

       this stage, that there would be any reasonable expectation on the part of a plaintiff

       that there would be any difference.

¶ 28         In Finding 15, the trial court made a finding identical to Finding 14, but with

       the added proviso that Dr. Hall did not practice “in a similar specialty as any of the

       defendants which included within it the primary care of patients in a detention center

       or correctional setting during the applicable period.” (Emphasis added). Similarly,

       the trial court found in Finding 22 that “Dr. Hall has never cared for patients in a

       detention or correctional setting and did not care for such inmates during the

       applicable time period.” (Emphasis added) The trial court’s order does not explain

       the significance of this added proviso, but it appears the trial court intended this
                       GRAY V. EASTERN CAROLINA MEDICAL SERVICES, PLLC

                                           2022-NCCOA-520

                                          Opinion of the Court



       finding to relate to whether Dr. Hall had “prior experience treating similar patients.”

¶ 29         Rule 702(b)(1)b. requires an expert witness who is not in the “same specialty”

       to have “prior experience treating similar patients” as the party against whom the

       testimony is offered. A “similar patient” in this context is a patient with similar

       medical conditions and treatment needs. Rule 9(j) does not require an expert witness

       to practice in the same, or even similar, setting. Nonetheless, Dr. Hall testified that

       he has experience treating inmates brought to the hospital for treatment and his

       practice was to treat them in the same manner as any other patient, notwithstanding

       the fact they may be handcuffed and under guard.

¶ 30         Moreover, to the extent the trial court’s findings conflate the requirements of

       Rule 702(b) with the “same or similar community” standard of care under N.C. Gen.

       Stat. § 90-21.12, the relevant community in this case is Pitt County, North Carolina,

       or similar communities, as evidenced by Dr. Cervi’s interrogatory to Dr. Hall:

                    Explain in detail any and all opportunities you have had to
                    learn the standard of care applicable to medical
                    professionals or entities operating in Pitt County, North
                    Carolina, or similar communities, and for each “similar
                    community,” identify the community and provide the
                    details that make these communities similar.

       In response, Dr. Hall verified that he is familiar with the standard of care within Pitt

       County and medical communities similarly situated to Pitt County, and specifically

       articulated the basis of his familiarity.
                         GRAY V. EASTERN CAROLINA MEDICAL SERVICES, PLLC

                                              2022-NCCOA-520

                                            Opinion of the Court



¶ 31            The trial court thus impermissibly drew inferences against Plaintiff by finding

       that Dr. Hall did not practice in a similar specialty to that of Dr. Leonhardt and Dr.

       Cervi.

          3. Rule 702(b)(2)

¶ 32            Rule 702(b) is conjunctive and requires a proffered expert to meet the

       requirements laid out in subsections (b)(1) and (b)(2). Rule 702(b)(2)4 requires an

       expert witness offering testimony against a specialist to have devoted a majority of

       their professional time “[d]uring the year immediately preceding the date of the

       occurrence that is the basis for the action” to “the active clinical practice of the same

       specialty or a similar specialty which includes within its specialty the performance of

       the procedure that is the subject of the complaint and have prior experience treating

       similar patients” and/or the “instruction of students in . . . an accredited health

       professional school or accredited residency or clinical research program in the same

       specialty” as the party against whom the testimony is offered. N.C. Gen. Stat. § 8C-

       1, Rule 702(b)(2).

¶ 33            We have already concluded that it was reasonable for Plaintiff to expect Dr.

       Hall to be deemed similar in specialty to Dr. Leonhardt and Dr. Cervi. As the record




                4We again note that because Dr. Leonhardt and Dr. Cervi were not acting as
       “specialists” in providing and/or supervising Wilson’s treatment, it is not clear that the more
       stringent requirements set forth in Rule 702(b)(2)a. and b. apply in this case.
                         GRAY V. EASTERN CAROLINA MEDICAL SERVICES, PLLC

                                           2022-NCCOA-520

                                          Opinion of the Court



       shows, Dr. Hall spent the majority of his time since 2010, which includes the year

       preceding Wilson’s care, in active clinical practice as a pulmonologist and critical care

       medicine specialist. Indeed, as the trial court found, “Dr. Hall is a physician and

       practices as a pulmonologist and critical care medicine specialist and the majority of

       his professional time has been spent practicing in those specialties since 2010.”

       Accordingly, Dr. Hall devoted a majority of his professional time during the year

       immediately preceding the date of Wilson’s care to “the active clinical practice of . . .

       a similar specialty which includes within its specialty the” care of pneumonia patients

       and has “prior experience treating similar patients.” Id.

¶ 34         The trial court’s conclusion that “Plaintiff could not have reasonably expected

       Dr. Hall to qualify as an expert witness against [Defendants ECMS, Dr. Leonhardt,

       and Dr. Cervi] pursuant to Rule 702(b)-(d) based on what she knew or should have

       known at the time of filing of the Complaint, and therefore, failed to substantively

       comply with Rule 9(j)” is not supported by the findings or the evidence. The trial

       court thus erred by dismissing Plaintiff’s complaint against Defendants ECMS, Dr.

       Leonhardt, and Dr. Cervi for failure to substantively comply with Rule 9(j)(1).

       C. Defendants McLean, Keech, Faulkner, Jordan, and Lymon

¶ 35         Plaintiff also argues that the trial court erred by dismissing her complaint

       against nurses McLean, Keech, Faulkner, Jordan, and Lymon for failure to comply

       with Rule 9(j).
                      GRAY V. EASTERN CAROLINA MEDICAL SERVICES, PLLC

                                          2022-NCCOA-520

                                         Opinion of the Court



¶ 36         North Carolina Rule of Evidence 702(d) sets forth the conditions a proffered

       expert must meet to testify to the standard of care against nurses. Rule 702(d)

       provides:

                    Notwithstanding subsection (b) of this section, a physician
                    who qualifies as an expert under subsection (a) of this Rule
                    and who by reason of active clinical practice or instruction
                    of students has knowledge of the applicable standard of
                    care for nurses, nurse practitioners, certified registered
                    nurse anesthetists, certified registered nurse midwives,
                    physician assistants, or other medical support staff may
                    give expert testimony in a medical malpractice action with
                    respect to the standard of care of which he is
                    knowledgeable of nurses, nurse practitioners, certified
                    registered nurse anesthetists, certified registered nurse
                    midwives, physician assistants licensed under Chapter 90
                    of the General Statutes, or other medical support staff.

       N.C. Gen. Stat. § 8C-1, Rule 702(d) (2020).

¶ 37         The trial court found the following facts:

                    17. Dr. Hall did not supervise the primary care of patients
                    provided by FNPs, RNs, and/LPNs during the applicable
                    time period. ·
                    18. Dr. Hall did not know the qualifications of the nurse
                    practitioner he supervised in his private practice of
                    pulmonology.
                    19. Dr. Hall admitted that there are different types of nurse
                    practitioners and that the training of nurse practitioners
                    varies by type.
                    20. Dr. Hall did not practice family medicine or supervise
                    a nurse practitioner in the practice of family medicine.
                    21. Dr. Hall has never supervised the primary care of
                    patients provided by FNPs, RNs, and/LPNs in a detention
                        GRAY V. EASTERN CAROLINA MEDICAL SERVICES, PLLC

                                             2022-NCCOA-520

                                            Opinion of the Court



                     or correctional setting, including during the applicable
                     time period.

¶ 38          First, that Dr. Hall did not know the qualifications of the nurse practitioner he

       supervised and admitted there are different types of nurse practitioners with

       different training is immaterial to the inquiry before us.5 The focus of the remainder

       of the trial court’s findings in relation to Dr. Hall’s experience supervising nursing

       staff and nurse practitioners is on the fact Dr. Hall did not practice in a family

       practice, general primary practice, or specifically in a detention center.               The

       inference—again drawn against Plaintiff—is that these settings are so dissimilar

       from Dr. Hall’s clinical and hospital practices, particularly as it relates to the course

       of treatment for pneumonia patients, that it would be unreasonable for Plaintiff to

       expect Dr. Hall to qualify as an expert. Accepting these practices may not be the

       same, there is nothing in the record to support the inference they are not similar for

       purposes of meeting the requirements of Rule 9(j). Defendants point to no authority

       to support their position that under the circumstances present in this case it would

       be unreasonable to expect Dr. Hall to qualify as an expert here.

¶ 39          To the contrary, the evidence at this preliminary stage reflects that Dr. Hall

       has experience regularly supervising nursing staff and working with nurse




              5Defendants cite no authority requiring a physician to identify specific credentials of
       individual nursing providers in order to survive dismissal under Rule 9(j).
                       GRAY V. EASTERN CAROLINA MEDICAL SERVICES, PLLC

                                           2022-NCCOA-520

                                          Opinion of the Court



       practitioners and others in both the clinical and hospital setting, including

       monitoring ongoing treatment of patients as a supervising physician, in addition to

       his role as the medical director of his clinical practice implementing and monitoring

       the procedures and overall standard of care. The question under Rule 702(d) is, by

       reason of his clinical practice, whether Dr. Hall has knowledge of the applicable

       standard of care for nursing staff and nurse practitioners. The evidence of record at

       this stage is that in his practice Dr. Hall regularly supervises nursing staff and works

       in conjunction with nurse practitioners to provide treatment for pulmonary

       conditions (of which pneumonia is one). Moreover, it is evident from his limited

       testimony that Dr. Hall, again based on his own clinical experience, is aware of

       different types of nursing providers and the roles they play in patient care which he

       oversees. From this, the proper inference to be drawn is that it is reasonable to expect

       Dr. Hall to qualify as an expert based on his clinical experience in a similar specialty

       which also includes within that specialty the treatment of pneumonia patients.

¶ 40         The trial court’s conclusion that “Plaintiff could not have reasonably expected

       Dr. Hall to qualify as an expert witness against the defendants pursuant to Rule

       702(b)-(d) based on what she knew or should have known at the time of filing of the

       Complaint, and therefore, failed to substantively comply with Rule 9(j)” is not

       supported by the evidence, the properly drawn inferences in favor of Plaintiff

       therefrom, or the findings.    The trial court thus erred by dismissing Plaintiff’s
                       GRAY V. EASTERN CAROLINA MEDICAL SERVICES, PLLC

                                              2022-NCCOA-520

                                          Opinion of the Court



       complaint against Defendant nurses McLean, Keech, Faulkner, Jordan, and Lymon

       for failure to substantively comply with Rule 9(j)(1).

¶ 41         We do not reach Plaintiff’s argument that the trial court erred by denying her

       pending motion to qualify Dr. Hall as an expert under Rule 9(j)(2) and Rule 702(e).

                                       III.     Conclusion

¶ 42         For the foregoing reasons, we reverse the trial court’s order dismissing

       Plaintiff’s complaint for failure to comply with the provisions of Rule 9(j) of the North

       Carolina Rules of Civil Procedure and remand to the trial court for further

       proceedings.

             REVERSED AND REMANDED.

             Judges HAMPSON and CARPENTER concur.